1
)
.,               OFFICE    OF THE ATTORNEY    GENERAL   OF TEXAS
                                     AUSTIN




         aaQora8leDenv . J8aksm
         Dletrlot Attorney
         Youmton, Tex8m
         Dear   Mr.   Jaakmn:        Attentloa -




         Bent on tbe ques




                OS10 8nd tbe lN?sm&nem       or    the new mu?P
                dirldm.     me mever8z p8reels,     oi oaorre,
                aonstitate 8 new rrubdivioion ,of+Ibe uomen
                property bat no more so fhrn the OrdinarJr
                p8rtitioa de-?!&between Co-ewnera.
                      *In soake l.n&usee tbs    18t prwldem
                 Sor 8 nes road dsdiaated   to e, e pblle bat
                 not all of t&a 60 and tbio    %nquey re1etee
                 to 80th typee or partition deeds,”




     k
      Vhe iolloring inetrwaents  of tritlng
ohich shall hae beon aokuowledgad OT proved
acoording  to law, IWe8utbWlstXitaber8-
corded, vie: all deeds, mar       cis, cwm-
ancee, deeds ol trust, bonds F or title, owe-
Iaante, ~eel%sanOea or othsr lumms          of
wri~ePw~sagls*0r                  teltamm,
*r g;oeBerao GbattelB, or movable propclrft
g =u-p-&~gy~e&t$
ofrealpropertynemup    orplatotaay    mmb
suMlvlmlon or re-suMlwldou   sh8ll be flld
orreaardadunleecrllanduntiltherunehw
been authoruea      8y thm CBlllsdmsLensn*            conrt
0fthem~~tyiawhbh       thePeale~HUOi#
mltuatsd Dy order duly 4Mltmral lu the au-
otemofm&lcalrt,5o                   t%n6aaemofp8r-
tl.tlo8korothrmaMlwl   3 oathroug8ruourt
ei raoord~ provided, that wlthla i
eed   altles ma torn8 the gwmralng
thereof Ln Ueu o? the Chmk%mei
6htilptwfor18the(Lutieshem&n8bwelmpesed
upontho%n11~Ls6i.on~8'Uatrt.*




         *me.       1.   mat   mroatter     wmry     ewnmr ot
any tract ot lead situated rttbia the 0erpoF
rfe limlte er 8lfhin fire ridlea of the oar-
porate limita o? anj city kn the Wt8to  of
Texa s       * * l   who amaybaredi&?         auE&v&~e    tlm
same in two          or mareparts  for
                                  tha purpsms, of
1ayyLng out ally suMlTlslon of alw madI tom,
or oity, or ~irayddltl.on thOF8+to,   or 0aq
part ttmreor, ccrolsarboaloti3akdlatrqF
lots, OF any loto, and etreetoI allepa, parka
or other portions intended for ptbl%cp iaee, or
for the use of purckbaeert3or ewners of lots
fiontlng thereon or ad jaaeat thspeto, sh811
muse a lat to be laid whicah s&all w@uraCe-
ly deacr f:
          be all of the subdWleionf# of mmh
tract or paraels of land, gtrlng +ilmWonm
thereef, and the dlmen~ons     of all the sfCeettb,
                                                       %?3   i..


leaomble    &II Il.Jaolrson - page a




     alleym,8qnarel,park@,or    ot5arpolltioM of
     same lnteoded tqbe dedioated te prbUo use,
     or for tba use of ptrehaeers or wnew   0S
     lots Sronting thereon or adjaoent thereto.



           'SOG. 3. Tbatft shall be unlmfulfor
     $heCounty   Clerkot any county   inwhich   au&
     hnd i.hm to reoeiwn or record any such plan,
     plat or replot, unltlsrand until the same
     ahall hare beea apprwed b;r the f3%tr plrnaibg
     aa6nidMlon af any arty aersoted   by thts Lat,
     1S said elty hare a City Plamlng CoPPdraion
     andirithavarw      city marmiqg acraaltd-,
     uale8s and until the srid plan, plet, 01?rb
       lat8b8ll h8rewsaappmvsBby        thO&Wem-
     P ng body of much aity . ffePahlanalimcma-
     aide of ord within tits pdles af lDQc0 than one
     GitJ 8StMted br WI%@ &t       &XI the FOq&dte
     apprwal ehallbcr~      tbej?it,mmn(sru0)
     mlmslon or gwernlng body, as the 88me may Ike,
     of much of oaid oities hrvi~ the lar@Nt poaa-
     1atZim. 0 l l

          *h o . 4 . xi such plan or pbt, or replrt
     shall 80ldOrm to t&O g@nSral plm Or e&d oity




     iaeaid   city andwithin PitO dlee of t&OCw-
     porateliudts    therW,regardb~had?crcp-
     oemm to aal extension of SrnC and water rrimcr
     artd the Lnstruiwmtalities of public utilftiee,
     and If aaw aballeoafomto        such p3mwalmlcM
     tlrrlrogulatioxwd, if any, gwaming    plate and
     oubdirlmiona of land falling w&thin its jurie-
     diction as the $wsrPrLng body of IHWA city my
     adopt and promlgato to proaote the hbrrlth,
     safety, morale or genaral welfare of tho sow
     mnity,and     tbe safe,ordwlp    and he8lthful
     dwelopimnt    of spid eoePPmi8.y a * *, them it
     shall be the C%uty Of W&id City plannia(g @-
     Blfsaton or of the $ow~niep; body of snob nitp,
     as the case muy be, to tmdome appwal       apam
      the plan, plat or rIL)Blatsmabadttad t0 it,'
      (S.Ye no. 2TIt #fh Leg. p. SW.
nouorable   hk   W. Jaakmon -   page 4




           BJaemthee~ &8tut~   8mou~ideredtogethsr
US they should be - releted ae th6y 0re - it la our
ccin~lu8ion that partition daods W-ted    by ao-temsnte
Sor tho purpose  of efpeuting a partition of 18nd does
notoosrerithintheirm8ning.       Whether thep8rtition
Peed ir or is not executed by iaoluding in the inetru-
mont 8 aurp, plat Or delinsatfon wbataoever 0P the Iand
thus grrtitAW3d, ~111 not obange OUT hOld%ng.

           The olw&oua pwpoae of the sit*tutea wat3to     '
i-U@l~8tO the ookkaxlnprmtlce of laying out arrbdiri8iOnrl
Or 8dditiOU6 Of WbUFb8Zl 18lldfl80 US to bZ%q about 8
ooniliotrith   the pla~rd~g,plrrtf&g   tanddelineakioa
OS the etreeto   alleys, parka, lots and the like of
theoity tow hi ob au4B aibdWlsifm    oc addktionis   a&
jaatut . SUCh 8 -ttW' iUWO&WM 8 &X&u0 bt4WSt,         ThW6-
ae8wrepaPt%t&OUin$oflaDia         betweanormngee-
teaantm imolwem   eolely a matte   of prroml    right aau
not of publia Oou6exl.